The opinion heretofore promulgated is withdrawn, and the following opinion substituted therefor:
This is an appeal from a judgment in favor of plaintiff, submitted on the record in cause numbered 6,150, Kester v.Amon, ante, p. 1, 261 P. 288. The only difference between the two cases is that this action was brought by Bakken to recover from Kester the value of wheat grown upon the land purchased by Kester, and severed before Kester secured possession, but not removed from the land.
On the authority of Kester v. Amon, above, the judgment is affirmed.
MR. CHIEF JUSTICE CALLAWAY and MR. JUSTICE STARK concur.